Mr. Justice Aldrey
delivered the opinion of the Court.
These two suits were filed separately in the District Court of San Juan, but the evidence, by agreement of the parties, was presented jointly except in small particulars peculiar to each one of the cases. In the appeals taken by the defendants from the respective judgments, it was also agreed, and accepted by the lower court, that the transcript of the evidence made by the stenographer should serve for both appeals. Several extensions of time were asked for to enable the stenographer to prepare said transcript, which extensions were applied for sometimes separately by the defendants and sometimes jointly for both suits, the extension of sixty days from November 17 to January 17 being *577of tlie latter type. Before the expiration of the last extension the transcript of the evidence was presented and after the same was approved by the lower court it was filed together with the judgment roll in the office of the Secretary of this Court on the same day that the appellee filed his motions to dismiss both appeals. Said motions are based on the ground that the extensions of time granted by the lower court for preparing the transcript of the evidence were uncertain and that said transcript was presented in the lower court after the last extension had expired.
The extensions of time granted were not uncertain, since they fixed a precise term therefor. We are not going to recount the dates of the various extensions that were granted because, given the course that these two appeals have followed, in which but one'transcript of the evidence was to be used, an extension granted to either of the defendants necessarily applied to both appeals with respect to the filing of the transcript which was the same for both appeals; and because the transcript of record has already been filed in this Court.
The motions to dismiss both appeals must be denied.